DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s amendments and remarks filed on 01/06/2022.
Claims 1-12 are pending. 
Claims 1, 3, 5, 6, 7, 8 and 12 are independent. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Christopher Ward on 01/21/2022.

The application has been amended as follows: 
Please amend claims 1, 3-5, 7 and 12.

Please amend claim 1 as following:  (Currently Amended) A motor control apparatus comprising:
a plurality of motor control circuitries each of which controls a respective motor of a plurality of motors;

a non-volatile memory in which the identification information is stored in association with each of the motor control circuitries; and
each of the plurality of position detectors comprising:
	a first position detector to detect the position information of the respective motor; and
	an external position detector to detect the position information of the mechanical apparatus, the first position detector and the external position detector being connected in series.
		
		Please amend claim 3 as following:  (Currently Amended) A motor control apparatus comprising:
		a plurality of motor control circuitries each of which controls a respective motor of a plurality of motors;
a circuitry configured to automatically acquire identification information of each of a respective position detector and a respective sensor , the respective sensor being directly connected to the respective position sensor in series;
a non-volatile memory in which the identification information is stored in association with each of the motor control circuitries;
the respective position detector configured to detect position information of the respective motor or position information of a mechanical apparatus to be driven by the respective motor; and
respective sensor configured to detect first information relating to at least one of the respective motor and the mechanical apparatus configured to be driven by the respective motor, the first information being other than the position information of the respective motor.

		Please amend claim 4 as following:  (Currently Amended) The motor control apparatus according to claim 3, wherein
the circuitry is configured to
	compare the identification information of the respective position detector and identification information of the respective sensor which have been acquired from the respective position detector and the respective sensor, respectively, to identification information of the respective position detector and the identification information of the respective sensor which have been stored in the non-volatile memory, and
	determine whether the respective position detector and the respective sensor operate in association with the motor control circuitries and/or whether a connection configuration of the respective position detector and the respective sensor is not changed.

		Please amend claim 5 as following:  (Currently Amended) A motor control method comprising:
automatically acquiring identification information of each of a plurality of position detectors each of the plurality of position detectors comprising:
	a first position detector to detect the position information of the motor; and
	an external position detector to detect the position information of the mechanical apparatus, the first position detector and the external position detector being connected in series; and


		Please amend claim 7 as following:  (Currently Amended) A motor control system comprising:
a motor control apparatus including a plurality of motor control circuitries each of which controls a respective motor of a plurality of motors;
a plurality of position detectors 
the motor control apparatus configured to automatically acquire identification information of each of the plurality of position detectors and to store the identification information in the non-volatile memory in association with the motor control circuitries; and
each of the plurality of position detectors comprising:
	a first position detector to detect the position information of the respective motor; and
	an external position detector to detect the position information of the mechanical apparatus, the first position detector and the external position detector being connected in series.
		
		Please amend claim 12 as following:  (Currently Amended) A motor control apparatus comprising:
a first motor control circuitry configured to controls a first motor;
a first plurality of position detectors that are connected to each other in series and to the first motor control circuitry, the first plurality of position detectors being configured to detect position 
a second motor control circuitry configured to controls a second motor;
a second plurality of position detectors that are connected to each other in series and to the second motor control circuitry, the second plurality of position detectors being configured to detect position information of the second motor or position information of the mechanical apparatus to be driven by the second motor; 
a circuitry configured to automatically acquire identification information of each of the first plurality of position detectors and each of the second plurality of position detectors; 
a non-volatile memory in which the identification information is stored in association with the first motor control circuitry and the second motor control circuitry; and
the second plurality of position detectors comprising:
	a first position detector to detect the position information of the second motor; and
	an external position detector to detect the position information of the mechanical apparatus, the first position detector and the external position detector being connected in series.




Allowable Subject Matter
Claims 1-12 allowed.


Reasons for Allowance
The cited prior art that is closest do not teach or suggest a motor control apparatus, method and system comprising: each of the plurality of position detectors comprising a first position detector to detect the position information of the respective motor; and an external position detector to detect the position information of the mechanical apparatus, the first position detector and the external position detector being connected in series along with other features of claim 1 (claim 1); a circuitry configured to automatically acquire identification information of each of a respective position detector and a respective sensor for each respective motor under a control of the motor control apparatus, the respective sensor being directly connected to the respective position sensor in series along with other features of claim 3 (claim 3); each of the plurality of position detectors comprising a first position detector to detect the position information of the motor; and an external position detector to detect the position information of the mechanical apparatus, the first position detector and the external position detector being connected in series along with other features of claim 5 (claim 5); automatically acquiring identification information of a sensor which is directly connected to the position sensor in series under a control of a motor control apparatus and which is configured to detect first information relating to at least one of the mechanical apparatus and the motor, the first information being other than the position information of the motor, the position detector and the sensor being connected in series along with other features of claim 6 (claim 6); each of the plurality of position detectors comprising a first position detector to detect the position information of the respective motor; and an external position detector to detect the position information of the mechanical apparatus, the first position detector and the external position detector being connected in series along with other features of claim 7 (claim 7); a circuitry configured to automatically acquire identification information of the position detector and identification information of the sensor, the position detector and the sensor being directly connected in series under a control of the motor control apparatus along with other features of claim 8 (claim 8); the second plurality of (claim 12).
The combination of the claimed limitations in the independent claims 1, 3, 5, 6-7 and 12 are not anticipated or made obvious by the prior art of search in the examiners opinion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846